Title: To George Washington from Royal Flint, 24 April 1779
From: Flint, Royal
To: Washington, George



Sir.
Camp Rariton [N.J.] April 24: 1779.

Since making a report, to your Excellency, on the 20th instant, I have received some advice of consequence; which is herewith communicated. The letters, from which the inclosed extracts are taken, were wrote before my transmittal of your Excellencys last orders. Some information, which particularly relates to those directions, is expected to day or tomorrow. I cannot entertain a doubt, but the number of troops, last proposed, to be employed in the expedition from Susquehannah, may be subsisted, while on that enterprize. I am your Excellency most obt & hbl. Srvt
Royal Flint A.C.G.P.